Case: 5:21-cv-00928-SL Doc #: 1-2 Filed: 05/04/21 1 of 7. PageID #: 9




                      EXHIBIT 2
CV-2021-03-1007    Case:MICHAEL,
                         5:21-cv-00928-SL
                                 KATHRYN  Doc #: 1-2
                                          03/30/2021      Filed:
                                                     12:40:27 PM 05/04/21 CMCO
                                                                           2 of 7. PageID #: 10Page 1 of6




                                            IN THE COURT OF COMMON PLEAS
                                                 SUMMIT COUNTY,OHIO


             ANN CHRISTINA CIANCONE MD                               CASE NO.
                      Redacted

                                 Redacted
             AKRON,OH                                                JUDGE

                     Plaintiff,

             VS.
                                                                     COMPLAINT
            METROPOLITAN LIFE INSURANCE
            COMPANY                                                 (Jury Demand Endorsed Hereon)
            PO BOX 30429
            TAMPA,FL 33630-3429

                     Defendant.




                                                            PARTIES

                    1. Plaintiff, Ann Ciancone MD, is a physician licensed to practice medicine in the State

                       of Ohio.

                    2. At all times herein relevant, Metropolitan Life Insurance Company was and is a

                       corporation authorized to do business and Insuring risks in the State of Ohio.

                    3. The Plaintiff purchased a disability income policy from the Defendant and continues

                       to make premium payments under the terms of the policy which is attached to this

                       complaint.

                                                             VENUE

                                                                                      Received

                                                                                     APR 16 2021
                                                                                MetLife Law Department

                                 Sandra Kurt, Summit County Clerk of Courts
CV-2021-03-1007   Case:MICHAEL,
                        5:21-cv-00928-SL
                                KATHRYN  Doc #: 1-2
                                         03/30/2021       Filed:
                                                    12:40:27 PM  05/04/21CmC0
                                                                          3 of 7. PageID #: 11Page 2 of6




                   4. Defendant routinely conducted business, insured risks, handled claims and maintained

                      a physical presence in the State of Ohio and Summit County specifically as respects

                      insuring physicians at Akron General Hospital.

                                                       BACKGROUND

                   5. Plaintiff was previously employed as a psychiatrist in Summit County prior to the onset

                      of her occupational and total and permanent disability.

                   6. On June 1,2010, Plaintiff was issued a policy of disability income insurance, policy

                      number 6622583 from the Defendant company. That policy which Plaintiff continues

                      to pay premiums on provides for monthly total disability benefits including but not

                      limited to total disability monthly benefits, residual disability, and occupational

                      benefits.

                   7. From the inception ofthe issuance ofthe policy, Plaintiff was employed as a physician

                      at Akron General Hospital, Wooster Hospital and Salem Hospital as a psychiatrist.

                      During this period of time Plaintiff continues to pay premiums under the terms of the

                      Defendant policy.

                   8. On September 26,2018 Plaintiff was involved in a motor vehicle accident in which she

                      sustained a closed head injury which prevented her from going back to her occupation

                      as a physician. She has not worked since November 2018. Because of Plaintiff's post-

                      concussive syndrome she is incapable of performing work as a physician and the

                      documentation of this injury has been provided to Defendant in the form of medical

                      records and physician reports subsequent to the timely filing of notice of claim.




                                                                2


                            Sandra Kurt, Summit County Clerk of Courts
CV-2021-03-1007   Case:MICHAEL,
                         5:21-cv-00928-SL
                                KATHRYN    Doc #: 1-2
                                          03/30/2021       Filed:
                                                     12:40:27 PM  05/04/21CmC0
                                                                           4 of 7. PageID #: 12Page 3 of6




                   9. Notwithstanding with Plaintiff's compliance with the terms of the policy, Defendant

                      engaged in an arbitrary, dilatory, and unreasonable investigation of Plaintiff's total

                      disability claim.

                   10. Defendant has an intentional and notorious practice of arbitrarily rejecting physician

                      claims for total disability in Akron, Ohio specifically at Akron General hospital.

                   1 1. Defendant's evaluation, and claim's administration was contrary to the terms and

                      provisions of its policy and the denial of Plaintiff's claim was arbitrarily and

                      capriciously made based upon its own financial interests.

                                                           COUNT I

                                                 BREACII OF CONTRACT

                   12. Plaintiff realleges the foregoing allegations of this pleading as if fully re-stated herein.

                   13. Plaintiff has performed all obligations under the terms of the policy including but not

                      limited to providing medical reports and records, continuation of premium payments

                      and submitting to a so-called IME examination.

                   14. Notwithstanding Plaintiff's performance of its obligations, Defendant breached the

                      terms ofthe policy by refusing to pay all sums due and owing that were promised under

                      the coverage provisions of the policy.

                                                            COUNT II

                   BREACH OF FIDUCIARY DUTIES AND/OR BREACH OF COVENANT OF

                   GOOD FAITH

                   15. Plaintiff realleges the foregoing allegations of this pleading as if fully re-stated herein.

                   16. Defendant knowingly, willfully, intentionally and purposely violated its fiduciary

                      duties to plaintiff by ignoring or disregarding the opinions of treating physicians and



                                                                3


                             Sandra Kurt Summit County Clerk of Courts
CV-2021-03-1007   Case:MICHAEL,
                        5:21-cv-00928-SL
                                KATHRYN   Doc #: 1-2
                                         03/30/2021       Filed:
                                                    12:40:27 PM  05/04/21CMCO
                                                                          5 of 7. PageID #: 13Page 4 of6




                       basing its policy denial solely upon a so-called IME examination as hired by Defendant

                       with negligent and willful disregard for the medical opinions of treating physicians.

                   17. Defendant's actions in denying Plaintiff's claim for total disability benefits was

                       motivated solely by a desire to maximize profits at Plaintiffs expense who continues

                      to make payments under the terms ofthe policy.

                   18. Based upon the bad faith conduct ofthe Defendant, Plaintiff is not only entitled to full

                      and complete benefit payments under the terms of the policy but is also entitled to

                      punitive damages for breach of fiduciary duties and the bad faith claim handling and

                      claim evaluation. Plaintiff is also entitled to attorney fees and litigation expenses.

                                                            COUNT III

                                                    DECLARATORY RELIEF

                   19. Plaintiff realleges the foregoing allegations of this pleading as if fully re-stated herein.

                   20. Since a justifiable controversy exists between Plaintiff and Defendant, a declaration of

                      rights and legal relations is requested to determine questions of construction and

                      standards under the terms of the policy of insurance that was issued to the Plaintiff.

                   21. Plaintiff demands payment of all amounts under the terms of the policy and related

                       benefits.

                   22. Plaintiffseeks declaratory relief in the form of a judgment establishing that Defendants

                      continuing nonpayment of amounts due under the terms of the policy and unjustified

                      interpretation of the policy terms is in violation ofthe terms of the policy.

                                                             PRAYER

                   WHEREFORE, Plaintiff prays for damages against Defendant in an amount in excess of

           $25,000 and punitive damages plus attorney's fees, and costs of this action.



                                                                 4


                             Sandra Kurt, Summit County Clerk of Courts
CV-2021-03-1007   Case:MICHAEL,
                        5:21-cv-00928-SL
                                KATHRYN   Doc #: 1-2
                                         03/30/2021       Filed:
                                                    12:40:27 PM  05/04/21CMCO
                                                                          6 of 7. PageID #: 14Page 5 of6




                                                            Respectfully submitted,


                                                            /s/ William. I Novak
                                                             WILLIAM J. NOVAK(0014029)
                                                             NOVAK,LLP
                                                            Hoyt Block Building, Suite 418
                                                            700 West St. Clair Avenue,
                                                            Cleveland, Ohio 44113
                                                            Telephone:(216)781-8700
                                                            Facsimile:(216)781-9227
                                                            Email: william@novak-law.com

                                                            and


                                                            /s/ Colin P. Sammon

                                                            COLIN P. SAMMON (0076011)

                                                            Sammon Law,LLC
                                                            4931 Shady Brooke Run Medina, Ohio 44256
                                                            Phone:(216)978-3308
                                                            Fax:(216)916-4905     -
                                                            Email: colin@sammonlaw.com

                                                            Attorneysfor Plaintiff




                                                     JURY DEMAND

                   A jury pursuant to Civil Rule 38(B) is hereby demanded for all issues.


                                                            /il William. I Novak
                                                             WILLIAM J.'NOVAK (0014029)




                            Sandra Kurt, Summit County Clerk of Courts
„       •
CV-2021-03-1007   Case:MICHAEL,
                        5:21-cv-00928-SL
                                KATHRYN  Doc #: 1-2
                                         03/30/2021       Filed:
                                                    12:40:27 PM  05/04/21CMCO
                                                                          7 of 7. PageID #: 15Page 6 of6




                                                     TO THE CLERK

                 PLEASE SERVE THIS DOCUMENT(COMPLAINT)TO THE DEFENDANT BY
            CERTIFIED MAIL, OR OTHER APPROPRIATE MEANS, RETURN RECEIPT
            REQUESTED,AT THE ADDRESSES LISTED IN THE CAPTION.



                                                            /s/ William.I Novak
                                                             WILLIAM J. NOVAK (0014029)




                                                                6


                            Sandra Kurt, Summit County Clerk of Courts
